DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a cross-dipole antenna having four arms provided on the planar substrate and located completely within the circumference of the loop antenna and coupled to the loop antenna” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1  recites the limitation "the planar substrate" in line 3 of claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites term “approximately” which is indefinite.
The dependent claims are also rejected due to their dependence on rejected independent claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LV CN 108631055 A.

Regarding claims 1 Lv teaches
1. A GNSS antenna system comprising:
a loop antenna(11) provided on a first planar substrate(1) and having a circumference(fig. 1 circumference is interpreted broadly as described by google and have synonims of perimeter, border, boundary, rim); and,
a cross-dipole antenna(4, 5) having four arms(6’s and 7’s fig. 1) provided on the planar substrate(fig. 1) and located completely within the circumference( claim 4 fig. 1 the cross dipole antenna within the perimeter of a loop antenna 11) of the loop antenna(11) and coupled to the loop antenna.(at least mechanically coupled to the substrate 1 which is mechanically coupled to the loop antenna which inherently means that the cross-dipole antenna is mechanically coupled to the loop antenna)


Allowable Subject Matter
Claim 11-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: Closest available prior art does not teach or render obvious “each arm having a length equal to approximately 1/4 the first wavelength”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 2-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowable subject matter for claims 2, 5 and 9: Closest available prior art does not teach or render obvious
 For Claim 2, “wherein the loop antenna has a circumference of a first wavelength, and wherein each arm of the cross-dipole antenna has a length of 14 of the first wavelength”
For Claim 5, “further comprising a second ground plane planar substrate positioned parallel to, and below, the first planar substrate, wherein the cross-dipole antenna is coupled to the second ground plane planar substrate.” 
  For Claim 9 “further comprising a second loop antenna provided on the first planar substrate, the second loop antenna having a circumference different than the first loop antenna and providing an additional resonance such that the GNSS antenna system is configured to support multiple GNSS frequency bands”

Conclusion

              Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENA SERAYDARYAN whose telephone number is (571)270-0706. The examiner can normally be reached on M-T, 7:30-5pm.
             If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/HELENA H SERAYDARYAN/           Examiner, Art Unit 3648                                                                                                                                                                                             
/Thomas M Hammond III/Primary Examiner, Art Unit 3648